Citation Nr: 1818422	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  10-24 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969, including in Vietnam, and was awarded, among other medals and commendations, the Combat Infantryman Badge (CIB).

He appealed to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

In December 2014 and January 2017, the Board remanded this claim for additional development.  Unfortunately, still further development of the claim is required, so the Board is again remanding the claim to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board sincerely regrets the additional delay in deciding this appeal that inevitably will result from this additional remand, it is again necessary to ensure there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.

The most recent January 2017 remand instructed a VA compensation examiner to provide a supplemental opinion regarding the etiology of the Veteran's right knee disability.  In relevant part, the Board instructed that, if the examiner did not believe this disability was related or attributable to the Veteran's military service or that he alternatively had degenerative joint disease (DJD), i.e., arthritis, within a year of his discharge from service, to in turn warrant presuming it was incurred during his service, the examiner was to provide more explanation dissociating the current disability from the Veteran's military service.  The Board stressed this determination must be based on consideration of the objective medical evidence of record and the lay evidence of record, notably, the Veteran's lay assertions and supporting lay witness testimony.  The Board further instructed that the examiner could not rely solely on the absence of documented medical evidence in service (i.e., service treatment records (STRs) only) as the entire basis for the opinion, at least not without explaining why this is justified in this particular instance.

In a May 2017 supplemental medical opinion, the examiner indicated there was clear and unmistakable evidence the Veteran had a pre-existing right knee disability prior to entering active duty military service, and that there also was clear and unmistakable evidence this pre-existing right knee disability was not aggravated beyond its natural progression during the Veteran's active duty service.  The examiner surmised that the Veteran's symptoms in service represented a mere temporary or intermittent flare-up of [pre-existing] symptoms.  The examiner noted that the Veteran's STRs showed one instance of acute right knee pain during service and that he recovered without residual effects after conservative treatment.  The examiner further noted that the Veteran had claimed that his knee again became painful during his combat service in Vietnam in August 1968, and that he resultantly was removed from field duty after he was unable to walk due to the pain.  The examiner pointed out, however, that the Veteran's military discharge examination did not reveal any residual aggravation of the pre-existing right knee injury, that his STRs did not show further evaluation or treatment of his knee after he left field duty, and that a March 1968 x-ray showed that his right knee was normal.  The examiner elaborated that the immediate period following military service would not have revealed osteoarthritis and that DJD is a chronic issue not acute in onset.  In conclusion, the examiner opined that both knees showed significant arthritis, and although the medial right knee showed more than the left, it was caused by the original injury to the right knee [presumably referring to prior to service] and not military service.


The Board finds that the May 2017 examiner's opinion, however, failed to comply with the directives set out in the January 2017 remand, specifically in failing to consider all relevant lay evidence.  The record contains numerous statements from the Veteran, also "buddy statements" in support of his claim, attesting that he developed a limp and experienced increased symptoms after injuring his knee during field duty that persisted upon returning from Vietnam.  Additionally, the Veteran testified during his Board hearing that he withheld any mention of his right knee injury during his discharge examination upon returning from Vietnam so he would not be further delayed from going home.  The examiner also failed to discuss any of the medical evidence of record relating to the Veteran's right knee disability, including a September 2014 private medical record citing a consequent gait abnormality.  Thus, the May 2017 medical opinion did not consider all pertinent evidence of record, as directed, and is not responsive to the Board's remand instructions.  Therefore, still additional medical comment is needed.  See Stegall v. West, 11 Vet. App 268 (1998); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports).

Accordingly, this claim is again REMANDED for the following still additional actions:

1.  Return the claims file to the May 2017 VA compensation examiner for supplemental comment regarding the etiology of the Veteran's right knee disability.  To this end, the claims folder-including a complete copy of this remand-must be provided to and reviewed by the examiner in conjunction with the requested opinion.


(a)  Identify (by diagnosis) each of the Veteran's right knee disabilities.

(b)  Is there clear and unmistakable evidence that each diagnosed right knee disability clearly and unmistakably pre-existed the Veteran's service?
In making this determination, the examiner should bear in mind that the Veteran's right knee was normal on examination, with no defects alleged and none found, despite the notation of a right knee scar stemming from the injury he had sustained to this knee years earlier (so prior to service).

Therefore, a determination is still needed concerning whether the Veteran clearly and unmistakably had pre-existing right knee disability (in other words not just a scar from his prior injury but also consequent impairment at the time of his military induction examination).

(c)  If he did, is there also clear and unmistakable evidence that each diagnosed pre-existing right knee disability was not aggravated during or by his service beyond the condition's natural progression, meaning that it did not undergo an appreciable increase in the underlying pathology, as opposed to a mere temporary or intermittent flare-up of symptoms?  In answering this supplemental question, the Board reminds the examiner to pay particular attention to the Veteran's lay accounts of events that occurred during his combat service in Vietnam, particularly, that in sometime during August to October 1968 his knee became especially symptomatic again and that, by the end of that year, he could not walk because of the pain in his right knee and that he consequently was removed from field duty entirely and placed on an administrative profile (in a supply job) for the remaining 10 months or so of his service.  This recollection of events is supported by two additional lay statements from comrades that served with him in Vietnam confirming his eventual reassignment to an administrative supply job.

(d)  If the presumption of soundness is not rebutted by the required clear and unmistakable evidence, the examiner must alternatively determine the likelihood (very likely, as likely as not or unlikely) the Veteran's claimed condition, instead, incepted during his service or is otherwise etiologically related or attributable to his service, or that he alternatively had arthritis (DJD) within a year of his discharge from service, so meaning by September 1970.
If, as previously determined, the examiner does not believe the Veteran's current right knee disability is related or attributable to his military service or that he alternatively had arthritis (DJD) in this knee within a year of his discharge from service, to in turn warrant presuming it was incurred during his service, then there has to be more explanation of disassociating the current disability from his service.  Particularly in this regard, this determination must be based on consideration of the objective medical evidence of record and the lay evidence of record.

To this end, the examiner is directed to address the relevant lay testimony of record, including statements by the Veteran and "buddy statements."  The examiner should specifically comment regarding the lay evidence of record indicating the Veteran acquired a limp due to his injury in Vietnam, and that the limp and right knee pain persisted even after his discharge from military service.  The examiner should discuss the Veteran's claims that he received treatment for his right knee disability after being discharged from service, but that the records evidencing that treatment are no longer available.  The examiner should also reconcile any opinion rendered with the September 2014 private medical record noting the Veteran had an altered gait.

*While the VA examiner has responded to many, indeed perhaps even most, of the questions posed in the prior remand, the parts highlighted in bold type above do not have sufficient responses or consideration.  Hence, the reason the Board is requesting this additional comment.

If, for whatever reason, it is not possible to have this same VA examiner provide this necessary further comment, then obtain it from someone else who has the necessary qualifications and expertise.  In this eventuality, the Veteran may need to be reexamined, but this is left to the designee's discretion

2.  Ensure that the supplemental report complies with (answers the questions posed in) this additional Remand.  If it does not, return the report to the examiner for all needed additional information.  38 C.F.R. § 4.2.


3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

